Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Enerplus announces executive appointments << TSX: ERF.UN NYSE: ERF >> CALGARY, Nov. 4 /CNW/ - Mr. Gordon J. Kerr, President & Chief Executive Officer of Enerplus Resources Fund ("Enerplus") is pleased to announce the appointments of Mr. Robert Kehrig to the position of Vice-President, Resource Development and Mr. Ken Young to the position of Vice-President, Land. Mr. Kehrig joined Enerplus in 2002 as Manager of Business Development and has been a key contributor in all of our acquisition activities over that period. With over 25 years of diverse experience in the oil and gas industry, particularly reservoir engineering, Mr. Kehrig will have executive responsibility for coordinating our corporate efforts to identify and capture resource play opportunities as well as screening and evaluating larger acquisition opportunities with embedded resource play potential. Mr. Kehrig holds a Bachelor of Engineering degree (Great Distinction) and a Master of Science degree in Mechanical Engineering from the University of Saskatchewan. Mr. Young is a seasoned Land Professional with over 25 years of direct land experience. He started his career at Imperial Oil and held positions of increasing responsibility over his 13 year tenure. From there, Mr. Young held the position of Vice President of Land at a junior oil and gas company for over 10 years and also consulted to a variety of oil and gas clients. His primary focus will be on Canadian operations and will work closely with the conventional and oil sands teams as well as the Resource Development team.
